Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, line 5, applicant claims a second phosphor to be “different” from a first phosphor.  It is not clear as to how exactly the second phosphor is “different” from the first phosphor.  Dependent claims are included in the rejection due to their dependency on rejected base claim.
In claim 3, line 3, use of term ”type” renders the claim indefinite since it is not clear what follows such limitation or what is enclosed by such limitation.  
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences 

Claims 1-2, 6-10, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2007-273975 (Document 1 cited by applicant) and JP 6206696 (Document 2 cited by applicant).
Regarding claim 1, Document D1 (in paragraphs [0128]-[0133] and figures 31 and 32) discloses a light emitting apparatus comprising a first phosphor layer (623) including an inorganic phosphor (green phosphor) activated  by Ce3+, a second phosphor layer (621) including a red phosphor which is made of an inorganic phosphor and which is different from the green phosphor, the second phosphor layer being spaced apart from the first phosphor layer, an optical filter (wavelength selection filter 622) provided between the first phosphor layer and the second phosphor layer, and an excitation source (light­ emitting element) that emits light that excites a phosphor. The red phosphor has light absorption characteristics absorbing at least part of the green fluorescence emitted by the green phosphor, and the wavelength selection filter reflects at least part of the green fluorescence emitted by the green phosphor, and transmits the red fluorescence emitted by the red phosphor.
Although Document 1 illustrates an example of a phosphor containing Eu as a red inorganic phosphor, Document 1 differs in that a phosphor "activated by Ce3+" as specified in claim 1 is not mentioned.  However, Document 2 indicates that quantum efficiency is improved more so by using a red inorganic phosphor containing Ce3+ than by a conventional red inorganic phosphor containing Eu, and higher color realization properties can be realized when adopting a configuration as a white illuminating 
Regarding claim 2, it is thought that the fluorescence peaks of the green and red phosphors of Document 1 also are included in the ranges specified in claim 2 (please, see paragraph [0037]).
Similarly, regarding claims 6-8, 10, 12, and 16, limitations of these claims are described in document 1 (please, see specification of Document 1).
Regarding claim 9, it is thought that the wavelength selection filter of Document 1 also satisfies the invention-specifying matter specified in claim 9, because the transmittance of the excitation light (blue light) and the red light is increased and the transmittance of the green light is reduced.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2007-273975 (Document 1), JP 6206696 (Document 2), and WO 2017/154830 (Document 3 cited by applicant).
Additional limitations of the phosphors specified in claims 3-5 are well known as red and green inorganic phosphors activated by Ce3+ as evidenced by Document 3, and it is considered that these materials can be adopted, as appropriate, in the invention described in Document 1.
s 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2007-273975 (Document 1), JP 6206696 (Document 2), and JP 2017-17317 (Document 4 cited by applicant).
Document 4 describes a white illuminating apparatus, wherein the apparatus is configured such that white light having a correlated color temperature of at least 2500 K and less than 8000 K is generated, and such that the average color rendering index Ra of the outputted light exceeds 80 and the special color rendering index R9 of the outputted light exceeds 30. These characteristics could be easily designed, based on document 4, in the device described in document 1. Furthermore, as for the feature specified in claim 11 that the red component of the fluorescence after being transmitted through the wavelength selection filter is enhanced, in Document 4 as well the special color rendering index R9 is increased the more that the range specified in claim 15 of the present international application is satisfied, and in view of this fact, configuring in this manner is merely a matter that could be addressed, as appropriate (please, see paragraph [0057]).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vip Patel whose telephone number is (571) 272-2458.    If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye “Seye” Iwarere can be reached on (571) 270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


										       /Vip Patel/
										Primary Examiner
         AU 2879